Exhibit 10.2

SECOND AMENDMENT TO THE EMPLOYMENT AGREEMENT

This SECOND AMENDMENT TO THE EMPLOYMENT AGREEMENT (this “Amendment”) is made as
of June 4, 2020 (the “Effective Date”) by iHeartMedia, Inc. (the “Company”) and
Richard J. Bressler (the “Employee”). Capitalized terms used and not otherwise
defined herein shall have the meanings ascribed to such terms in the Agreement
(as defined below).

W I T N E S S E T H.

WHEREAS, the parties hereto desire to amend the Employment Agreement, dated as
of July 29, 2013, as subsequently amended May 1, 2019, by and between the
Company and the Employee (the “Agreement”), as set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

  1.

Section 6(F) of the Agreement is hereby deleted and replaced in its entirety
with the following:

“(F)    EXCESS PARACHUTE PAYMENTS; LIMITATION ON PAYMENTS.

(i)    BEST PAY CAP. Notwithstanding any other provision of this Agreement, in
the event that any payment or benefit received or to be received by the Employee
or paid on the Employee’s behalf (including any payment or benefit received in
connection with a termination of the Employee’s employment, whether pursuant to
the terms of this Agreement, any other plan, arrangement or agreement or
otherwise) (all such payments and benefits, including the payments and benefits
under this Section 6, being hereinafter referred to as the “Total Payments”)
would be subject (in whole or part), to the excise tax imposed under
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”) (or
any similar tax that may be imposed by any taxing authority) (such excise tax or
similar tax, the “Excise Tax”), then the Total Payments shall be reduced solely
to the extent necessary to ensure that no portion of the Total Payments is
subject to the Excise Tax but only if (i) the net amount of such Total Payments,
as so reduced (and after subtracting the net amount of federal, state and local
income or payroll taxes on such reduced Total Payments and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such reduced Total Payments) is greater than or equal to
(ii) the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state and local or payroll income taxes
on such Total Payments and the amount of Excise Tax to which the Employee would
be subject in respect of such unreduced Total Payments and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments). If a reduction is to occur
pursuant to this Section 6(F)(i), unless an affirmative election by the Employee
is permitted by (such that it would not result in taxation under) Section 409A
of the Code, the reduction to the Total Payments shall be implemented in the
following order: (i) cash severance payments under this Agreement;
(ii) accelerated vesting of any equity-based awards; (iii) non-cash benefits
under this Agreement; and



--------------------------------------------------------------------------------

(iv) any other payments or benefits under this Agreement or otherwise. If no
reduction is to occur pursuant to this Section 6(F)(i), the Total Payments shall
be delivered and paid to the Employee in full.

(ii)    CERTAIN EXCLUSIONS. For purposes of determining whether and the extent
to which the Total Payments will be subject to the Excise Tax, (i) no portion of
the Total Payments the receipt or enjoyment of which the Employee shall have
waived at such time and in such manner as not to constitute a “payment” within
the meaning of Section 280G(b) of the Code shall be taken into account; (ii) no
portion of the Total Payments shall be taken into account which, in the written
opinion of an independent, nationally recognized accounting firm and/or tax
counsel appointed or engaged by the Company with the Employee’s prior written
consent prior to any change in ownership or control (within the meaning of
Treasury Regulations Section 1.280G-1, Q&As 27 - 29) (the “Independent
Advisors”), does not constitute a “parachute payment” within the meaning of
Section 280G(b)(2) of the Code (including by reason of Section 280G(b)(4)(A) of
the Code) and, in calculating the Excise Tax, no portion of such Total Payments
shall be taken into account which, in the written opinion of Independent
Advisors, constitutes reasonable compensation for services actually rendered,
within the meaning of Section 280G(b)(4)(B) of the Code, in excess of the “base
amount” (as defined in Section 280G(b)(3) of the Code) allocable to such
reasonable compensation; and (iii) the value of any non-cash benefit or any
deferred payment or benefit included in the Total Payments shall be determined
by the Independent Advisors in accordance with the principles of Sections 280G
of the Code. In the event that the Independent Advisors are serving as
accountants, auditors or counsel for the individual, entity or group effecting
the change in ownership or control (within the meaning of Treasury Regulations
Section 1.280G-1, Q&As 27 - 29), the Company shall appoint another nationally
recognized accounting firm and/or tax counsel to make the determinations
hereunder (which firms shall then be referred to as the “Independent Advisors”
hereunder). All determinations hereunder shall be made by the Independent
Advisors, who shall provide detailed supporting calculations both to the Company
and the Employee at such time as it is requested by the Company or the Employee.
The determination of the Independent Advisors shall be final and binding upon
the Company and the Employee. The Company shall be responsible for all charges
for the Independent Advisors. The Company and the Employee shall promptly
deliver to each other copies of any written communications, and summaries of any
verbal communications, with any taxing authority regarding the Excise Tax
covered by this Section 6(F).

(iii)    MITIGATION OF EXCISE TAX. Notwithstanding anything contained in this
Agreement or any other agreement between the Employee and the Company or any of
its subsidiaries to the contrary, the Employee and the Company shall in good
faith attempt to agree on steps to ensure that no payments to which the Employee
would otherwise be entitled to receive pursuant to this Agreement or any such
other plan, arrangement or agreement will be “parachute payments” as defined in
Section 280G(b)(2) of the Code and shall cooperate with each other to mitigate
the impact of the Excise Tax and any potential reduction to payments or benefits
provided under this Agreement, any other plan, arrangement or agreement or
otherwise.”

 

2



--------------------------------------------------------------------------------

2.    In Section 6(G) of the Agreement, the phrase “the Internal Revenue Code of
1986, as amended (the “Code”)” is hereby deleted and replaced with the phrase
“the Code”.

3.    Except as specifically set forth herein, the Agreement and all of its
terms and conditions remain in full force and effect, and the Agreement is
hereby ratified and confirmed in all respects, except that on or after the date
of this Amendment this Amendment shall be incorporated in and form a part of the
Agreement, and all references in the Agreement to “this Agreement,” “hereto,”
“hereof,” “hereunder,” or words of like import shall mean the Agreement as
amended by this Amendment.

4.    This Amendment may be executed in any number of counterparts, each of
which shall be deemed an original and such counterpart together shall constitute
one and the same instrument.

5.    This Amendment, including the validity, interpretation, construction and
performance of this Amendment, shall be governed by and construed in accordance
with the laws of the State of Delaware applicable to agreements made and to be
performed in such State, without regard to such State’s conflicts of law
principles.

6.    This Amendment shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and assigns of the parties hereto.
Except as expressly provided herein, all terms and conditions of the Agreement
shall remain in full force and effect. The Agreement, as amended by this
Amendment, embodies the entire agreement and understanding between the parties
hereto and supersedes all prior agreements and understandings relating to the
subject matter hereof.

[remainder of page intentionally left blank; signature page follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

iHeartMedia, Inc. By:  

/s/ Paul McNicol

Name:   Paul McNicol Title:   Executive Vice President, General Counsel and
Secretary Employee

/s/ Richard J. Bressler

Richard J. Bressler

[SIGNATURE PAGE TO SECOND AMENDMENT TO THE EMPLOYMENT AGREEMENT]